Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 13 and 15-22 of A. Padilla-Acevedo et al., US 17/156,786 (Jan. 25, 2021) are pending and in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 13 and 14 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by V. Banzi et al., US 5,917,072 (1999) (“Banzi”) is withdrawn in view of Applicant’s amendment.  


Claims 13 and 15-22 are considered free of the prior art of record and considered to meet the requirements of § 112.  The closest prior art of record is considered to be compound Example 1 of V. Banzi et al., US 5,917,072 (1999) (“Banzi”) as discussed in the previous Office action.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Instant claims 13 and 15-22 are not obvious pursuant to 35 U.S.C. § 103 because Banzi does not provide sufficient motivation to one of ordinary skill to modify the compound of Banzi Example 1 so as to provide an instantly claimed compound. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9.  

With respect to compound (9a) of instant claims 18-22, Banzi discloses that X of formula (I) may be “hydrocarbyl”, which would include the methyl groups of instant compound (9a); therefore Banzi formula (I) encompasses instantly claimed compound (9a).   Banzi at col. 1, lines 40-61.  However, Banzi discloses that X = Cl is most preferred (col. 1, line 60-61) and all of Banzi’s example compounds are dichlorides (X = Cl).  See compounds 1-19 at Banzi col. 2-3.  Banzi’s disclosure does not provide examples “hydrocarbyl” or a further discussion of hydrocarbyl.  As such, Banzi does not provide sufficient motivation to one of ordinary skill in the art to modify the compound of Banzi Example 1 by replacing both chlorine atoms with two hydrocarbyl groups, wherein both replacement hydrocarbyl groups are methyl.  MPEP § 2144.09.  

With respect to claims 13 and 15-17, Benzi differs from the claimed compounds in at least two instances of methyl versus hydrogen.  Thus the prior art and claimed compounds are related as next adjacent homologs.  MPEP § 2144.09(II).  The instant claims are not obvious because neither Benzi nor Benzi in combination with secondary art of record motivates one of ordinary skill in the art to make the specific and multiple a methyl group for hydrogen substitutions, so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have useful properties. MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”).  

The instant claims have been compared to the claims of US 10,988,497 regarding double patenting; particularly compared with Markush formulae (8) and (9) of claims 1-3 of US 10,988,497.  For reasons similar to those discussed above, because the instant claims are directed to narrower subgenera than those claimed in the patent, the instant claims 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622